Citation Nr: 1124300	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  07-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In December 2008, the Veteran testified in a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The Veteran's appeal initially included a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  This claim was later granted in a May 2008 rating decision.


FINDING OF FACT

During the appeal period, the Veteran's PTSD resulted in serious social impairment with deficiencies in areas such as mood manifested by depression, impaired impulse control manifested by irritability, sleep difficulty, some neglect in personal appearance and hygiene, and social isolation; the Veteran's PTSD was not manifested by total occupational and social impairment with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, or own name.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent disability evaluation is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

Important for this case, a 100 percent disability evaluation is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM- IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

A June 2006 VA examination report contains a Global Assessment of Functioning (GAF) score of 51 and the examiner stated that the Veteran's level of disability was in the severe range, with considerable-to-severe impairment in terms of his ability to maintain employment and perform job duties.  The examiner also noted that the Veteran had thoughts, but not a plan, of harming himself.

A second VA examination report, from February 2007, indicated moderate-to-severe impairment but also includes a GAF score of 45, which, under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), signifies serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A May 2007 Vet Center report indicated that the Veteran had difficulty sleeping because of nightmares of Vietnam, and this led to feeling sleepy during the day, low energy, and poor concentration.  The therapist who provided this report also noted that the Veteran had consequently not been able to function at work and had to quit his job.

A VA examination report from January 2008, indicated subjective symptoms including isolative behavior, nightmares, and poor sleep.  The examiner did not specifically articulate the extent to which PTSD interfered with the Veteran's social and occupational functioning.  Nevertheless, the examiner assigned a GAF score of 43, signifying serious symptoms under the DSM-IV, and opined that the Veteran's PTSD had not improved despite consistent treatment.

In June 2008, a VA outpatient treatment report indicated a GAF score of 50, demonstrating an improvement since the January 2008 VA psychiatric examination.  At that time, the Veteran was well-groomed, had normal speech, was cooperative and attentive, had a mildly depressed mood, had goal-directed and linear thought process, and appropriate thought content.

The mental health professional also indicated that the Veteran was fully oriented, had intact short and long-term memory, had good concentration and attention, and good impulse control, insight, and judgment.  The Veteran was also isolative and occasionally irritable.  He had depression and anxiety, nightmares, and flashbacks.

Pursuant to a Board remand in February 2009, the Veteran was afforded another VA psychiatric examination in March 2009.  At that time, the Veteran reported difficulty with sleep, having only four to five hours of sleep per night.  He also reported difficulty with nightmares about two or three times a week, daytime drowsiness, flashbacks about two or three times a weeks, and intrusive thoughts about two times a week.  The Veteran reported some difficulty with hypervigilence and exaggerated startle response and also indicated that he had problems with anger and irritability.  He also reported completing basic hygiene only every other day.

Upon mental status examination, the examiner indicated that the Veteran was generally alert and fully oriented.  He reported that he was tired and had poor eye contact with the examiner during the interview.  However, the Veteran's thought process was generally linear, his history recall was fair, his affect was blunted, and he demonstrated some difficulty with attention.  He denied auditory and visual hallucinations, and denied suicidal ideations.  At that time, the examiner assigned the Veteran a GAF score of 48, indicating a two point decrease since the June 2008 VA outpatient treatment report but maintaining a slight improvement in functioning since the January 2008 VA psychiatric examination.

With respect to the Veteran's impairment in functioning, the examiner indicated that the Veteran was demonstrating severe impairment in functioning due to his symptoms of PTSD.  However, the examiner also noted that his level of impairment in functioning alone did not result in total occupational and social impairment in functioning.  He explained that the Veteran had additional health concerns of diabetes, as well as sleep apnea, which were causing additional impairment in functioning.  In short, the examiner concluded that "[i]t is likely that [the] combination of all his symptoms including his mental and physical health concerns are resulting in total occupational and social impairment in functioning.  However, at this point his impairment in functioning due to [PTSD] alone is severe, but does not render him totally occupationally and socially impaired."

Indeed, with respect to social functioning, the Veteran has been married to his current wife for 13 years.  While the Veteran reported that he has no friends, he remains married to his wife, indicating that the Veteran is able to establish and maintain relationships.

As such, the Veteran's disability picture more nearly approximates an evaluation of 70 percent disabling for his PTSD during the appeal period.  The evidence during that time has reflected PTSD symptoms that have resulted in major social impairment with deficiencies in areas such as mood, impaired impulse control manifested by irritability, sleep difficulty, some neglect in personal appearance and hygiene, and social isolation.

A rating higher than 70 percent disabling for the Veteran's PTSD is not warranted, as the evidence does not demonstrate that the Veteran has experienced symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

Based on the evidence of record, which shows serious impairment in social functioning with deficiencies in areas such as mood, impaired impulse control manifested by irritability, sleep difficulty, some neglect in personal appearance and hygiene, and social isolation, the Veteran is appropriately rated at 70 percent disabling for his service-connected PTSD.  

The Board does not find evidence that the rating assigned for the Veteran's PTSD should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

A rating has been assigned that contemplates the disability and symptomatology of the Veteran's disability resulting from PTSD.  There are no manifestations of the Veteran's PTSD that have not been contemplated by the rating schedule, and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  The evidence of record does not reflect that the Veteran has required frequent hospitalization due to his service-connected disorder.  Moreover, while marked interference with employment may have been shown, this has already been addressed in a May 2008 rating decision, which awarded individual unemployability to the Veteran.  Therefore, no referral for extraschedular consideration for the Veteran's PTSD is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Thus, in this regard, the notice requirements have been fulfilled.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

The appeal is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


